Title: To Thomas Jefferson from Richard Barry, 4 May 1807
From: Barry, Richard
To: Jefferson, Thomas


                        
                            Sir
                            
                            Washington City May 4th 1807
                        
                        I have received your letter by the hands of Mr. Samuel Ringgold when on my way from General Spriggs to
                            Monticello wishing Me not to return till Septbr. I have had four applications to me within these two months past, I
                            have rejected them all in order to comply with my engagments with you in returning so soon as I would finish here, Mr.
                            Calverts of Bladensburgh was the last, which I have accepted I intend going out there this day to commence the work 
                  With
                            Respect and esteem I am your Obedt Servt
                        
                            Richard Barry
                            
                        
                    